Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-18, 25, 26, 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over either Markusch et al ‘550 (US 6,165,550) or Markusch et al ‘147 (US 6,001,147). Markusch et al ‘550 and Markusch et al ‘147 both disclose urea particles comprising a plurality of coatings of polyurea-urethane, polyurea or polyurethane. (See cool. 3, line 62 through col. 4, line 15 of Markusch et al ‘550, and col. 3, line 65 through col. 4, line 23 of Markusch et al ‘147.) The difference between the method and composition disclosed by Markusch et al ‘550 and Markusch et al ‘147, and that recited in claims 16-18, 25,m 26, 29 and 30, is that the references do not disclose that the weight ratio of the polyurea  layer to the polyurethane layer is from 4:1 to 1:4. Markusch et al ‘550 and Markusch et al ‘147 both disclose that multiple coatings of the polyurea-urethane, polyurea or polyurethane should be applied. (See col. 4, lines 20-23 of Markusch et al ‘147, and col. 4, lines 31-34 of Markusch et al ‘550.) It would be obvious to provide a weight ratio of the polyurea layer to the polyurethane layer from 4:1 to 1:4 in the method and composition of either Markusch et al ‘550 or Markusch et al ‘147. One of ordinary skill in the art would be motivated to do so, since it would be within the level of skill of one of . 
Claims 19-24 are rejected under 35 U.S.C. 103 as being unpatentable over Markusch et al ‘550 or Markusch et al ‘147  as applied to claims 1 and 30  above, and further in view of Praw (US 2017/0036968). Regarding claims 19 and 20, it would be further obvious from Praw to form the polyurea layer in the composition of either Markusch et al ‘550 or Markusch et al ‘147 by applying water or steam to the urea particles and reacting with an organic isocyanate component. One of ordinary skill in the art would be motivated to do so, since Praw discloses in Paragraphs [0022] and [0023] that such method is suitable for forming polyurea layers on fertilizer particles, and one would appreciate that the polyurea layers in the compositions of Markusch et al ‘550 and Markusch et al ‘147 could be formed by any known or suitable manner. Regarding claims 21-24, it would be obvious from Praw to form the polyurethane layer in the .      
Claims 28 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Markusch et al ‘550 or Markusch et al ‘147  as applied to claims 16 and 30 above, and further in view of Winter et al (US 2005/0005661). It would be further obvious from Winter et al to form the polyurethane layer in the composition of either Markusch et al ‘550 or Markusch et al ‘147 by reacting a cardol or cardanol with an isocyanate component. One of ordinary skill in the art would be motivated to do so, since Winter et al disclose the advantages of such process in Paragraph [0008].
Claims 27 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Markusch et al ‘550 or Markusch et al ‘147  as applied to claims 16 and 30 above, and further in view of Schneider et al (US 2017/0158575). It would be further obvious from Schneider et al to include a urease inhibitor in the composition of either Markusch et al ‘550 or Markusch et al ‘147. One of ordinary skill in the art would be motivated to do so, since Schneider et al establish the conventionality of including urease inhibitors with urea fertilizers in Paragraphs [0003] through [0006].
Claims 16-26, 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Praw in view of either Markusch et al ‘550 or Markusch et al ‘147. Praw discloses a method of .
Claims 28 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Praw in view of either Markusch et al ‘550 or Markusch et al ‘147  as applied to claims 16 and 30 above, and further in view of Winter et al). It would be further obvious from Winter et al to form the polyurethane layer in the composition of Praw by reacting a cardol or cardanol with an isocyanate component. One of ordinary skill in the art would be motivated to do so, since Winter et al disclose the advantages of such process in Paragraph [0008].
Claims 27 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Praw in view of either  Markusch et al ‘550 or Markusch et al ‘147  as applied to claims 16 and 30 above, and further in view of Schneider et al. It would be further obvious from Schneider et al to include a urease inhibitor in the composition of Praw. One of ordinary skill in the art would be motivated to do so, since Schneider et al establish the conventionality of including urease inhibitors with urea fertilizers in Paragraphs [0003] through [0006].
Kugler et al is made of record for disclosing a method for coating granular substances with a synthetic resin.
Katz and Zhang et al are made of record for disclosing microencapsulated nitrapyrin particles encapsulated with polyurea
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE A LANGEL whose telephone number is (571)272-1353. The examiner can normally be reached M-F 8:45 am to 5:15 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker, can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/WAYNE A LANGEL/             Primary Examiner, Art Unit 1736